Name: Commission Regulation (EEC) No 990/89 of 17 April 1989 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/26 Official Journal of the European Communities 18 . 4. 89 COMMISSION REGULATION (EEC) No 990/89 of 17 April 1989 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Articles 12 (2) and 16 (6) thereof, Whereas, pursuant to Commission Regulation (EEC) No 891 /89 (3), the refund for exports is fixed in advance on application ; whereas in that case exports outside the Community are subject to the presentation of an export license issued pursuant to Commission Regulation (EEC) No 3719/88 (4); Whereas, on account of budgetary constraints, the additional grant of export refunds for wheat flour and durum-wheat meal for the 1988/89 marketing year must be limited ; whereas, to control the granting of such refunds, provision should be made for licences for the export of the products in question with advance fixing of the refund to be issued after a period of reflection with, where applicable, a uniform percentage reduction in quantities, and provision should be made for applications for licences to be withdrawn after the percentage reduction is fixed, where the quantity allocated is no longer of interest to the operator in question ; whereas Regulation (EEC) No 891 /89 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Article 9 (4) of Regulation (EEC) No 891 /89 is hereby replaced by the following : '4. Until 1 July 1989, export licences for products falling within CN codes 1 1 01 00 00 and 1 103 11 10 with advance fixing of the refund shall be issued on the fourth working day following the day on which the application is submitted. If applications for export licences referred to in this paragraph exceed the quantities which may be exported for the 1988/89 marketing year under a refund, the Commission shall fix a uniform percentage reduction in the quantities. Applications for licences may be withdrawn within two days of the date of publication of the percentage reduction.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 20, 25. 1 . 1989, p , 16. (3) OJ No L 94, 7. 4. 1989, p. 13 . O OJ No L 331 , 2. 12 . 1988 , p. 1 .